DETAILED ACTION
The following is a Notice of Allowability in response to the Examiner’s Amendment per telephonic interview with Cliff Crawford (Reg. No. 78,410) on 8 July 2022.  Claims 1-3 have been amended.  Claims 1-5 are pending in this application and allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in e-mail communication with Cliff Crawford (Reg. No. 78,410) on 11 July 2022.

The application has been amended as follows: 

Claims
1.  (Currently Amended)  A machining control system comprising:
	a first memory;
	a second memory; and 
	a CPU, wherein
	the first memory is configured to store a machining program including a plurality of data blocks,
	the CPU is configured to temporarily store parts of the machining program including respective separate portions of the plurality of data blocks in the second memory,
	the first memory is further configured to store schedule information specifying a transmission sequence for transmitting the respective separate portions of the plurality of data blocks to the second memory, and
	the CPU is further configured to:
individually control transmission of the respective separate portions of the plurality of data blocks to the second memory from the first memory, based on the transmission sequence specified in the schedule information, and
individually read out the respective separate portions of the plurality of data blocks from the second memory and perform processing required in machining.

2.  (Currently Amended)  The machining control system according to claim 1, wherein the CPU is further configured to:
	store a sequence of the individually read out respective separate portions of the plurality of data blocks in the second memory, and
	overwrite the schedule information stored in the first memory so as to match the sequence stored [[by ]]in the second memory.
3.  (Currently Amended)  The machining control system according to claim 1, wherein the CPU is further configured to:
	read and temporarily store the schedule information from the first memory to the second memory, and
	the individually controlled transmission of the respective separate portions of the plurality of data blocks is performed by alternatively referencing the schedule information stored in the second memory.

4.  (Previously Presented)  The machining control system according to claim 1, wherein the second memory and the CPU are provided on a numerical control device of a machining device, and
	wherein the first memory is provided on an external device which is connected to the numerical control device.

5.  (Previously Presented)  A machining system comprising:
	the machining control system according to claim 1; and
	a machining device which is controlled by the CPU.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Numerous U.S. Patent Publications and WIPO Publications; e.g.  U.S. Patent Publication No. 2013/0275710 A1 discloses a system and method for scheduling read and write operations among a plurality of solid-state storage devices; U.S. Patent Publication No. 2015/0286574 A1 discloses a sequential program is divided into programs each with a size fitted into a cache memory using program profile information and prepared cache memory information; U.S. Patent Publication No. 2021/0173775 A1 discloses a controller that controls an industrial machine comprising a storage area that stores an operation program, a cache memory, a cache control unit, and an analysis unit, wherein the analysis unit pre-reads a command subsequent to a command included in the operation program loaded in the cache memory; and WIPO Publication No. 97/36234 discloses execution of a multi-block cache touch instruction by a processing unit causes a prefetch of at least one of a plurality of multiple blocks of data or code from a main memory into a plurality of cache lines of a cache memory.

However, none of the prior art of record, alone or in combination, expressly or fairly suggests the specifics of a machining control system that individually controls  transmission of respective separate portions of a plurality of data blocks of a machining program stored in a first memory to a second memory for temporary storage, based on schedule information specifying a transmission sequence for transmitting the respective separate portions of the plurality of data blocks to the second memory; and individually reading out the respective separate portions of the plurality of data blocks from the second memory and performing processing required in machining.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to storage devices and machine tools.

U.S. Patent Publication No. 2018/0095788 A1 discloses using information specifying an organization of a data structure associated with a storage device. 

U.S. Patent Publication No. 2022/0214665 A1 discloses a method for communication in a machine tool system. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L NORTON/Primary Examiner, Art Unit 2117